Name: Commission Regulation (EC) No 382/94 of 18 February 1994 terminating the lodging of applications for the advance-fixing certificates for the refund for the export of certain pigmeat products and setting a single percentage of reduction
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 48/44 Official Journal of the European Communities 19. 2. 94 COMMISSION REGULATION (EC) No 382/94 of 18 February 1994 terminating the lodging of applications for the advance-fixing certificates for the refund for the export of certain pigmeat products and setting a single percentage of reduction available, quantities applied for should be reduced pro rata, and the lodging of applications should be stopped from 21 February 1994, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 258/94 of 3 February 1994 laying down detailed rules for granting a special refund for exports of pigmeat sector products to certain third countries ('), and in particular Article 4 thereof, Whereas the export refunds for pigmeat are laid down by Commission Regulation (EC) No 293/94 (2) ; Whereas Regulation (EC) No 258/94 lays down that refunds must be fixed in advance for control purposes ; Whereas, pursuant to Article 4 of Regulation (EC) No 258/94, it may be decided to terminate the lodging of applications for the advance-fixing certificates and to reduce the quantities applied for when the total quantity exceeds 40 000 tonnes ; whereas the total quantities of products referred to in Regulation (EC) No 258/94 for which advance-fixing certificates have been applied for far exceed the quantities available ; whereas, therefore, in order to ensure an equitable allocation of the quantities HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for certificates for the advance-fixing of the refund for products falling within CN codes 0203 11 10 and 0203 21 10 referred to in the Annex to Regulation (EC) No 293/94 and which must be exported under the conditions laid down under Regulation (EC) No 258/94, submitted between 14 and 15 February 1994, shall be granted at the rate of 0,8 % . 2. From 21 February 1994, no further applications may be lodged. Article 2 This Regulation shall enter into force on 19 February 1994. This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 18 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 31 , 4. 2. 1994, p. 24. 0 OJ No L 39, 10 . 2. 1994, p. 13 .